[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-11137                NOVEMBER 17, 2011
                            Non-Argument Calendar               JOHN LEY
                                                                  CLERK
                          ________________________

                   D.C. Docket No. 4:09-cr-00308-LSC-JEO-1

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

      versus

CHRISTOPHER SHAWN INGRAM,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                              (November 17, 2011)

Before EDMONDSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Christopher Shawn Ingram appeals his 180-month total sentence imposed

after he pleaded guilty to bank robbery, 18 U.S.C. § 2113(a), and carrying a
firearm in relation to a crime of violence, 18 U.S.C. § 924(c). No reversible error

has been shown; we affirm.

       On appeal, Ingram argues that his above-guidelines sentence substantively

is unreasonable because the record did not justify the degree of the upward

variance. We evaluate the substantive reasonableness of a sentence -- whether

inside or outside the guidelines range -- under a deferential abuse-of-discretion

standard. Gall v. United States, 128 S. Ct. 586, 597 (2007). The party challenging

the sentence bears the burden of establishing that the sentence is unreasonable in

the light of both the record and the section 3553(a) factors.* United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       When a district court decides to impose an upward variance, its

justifications for doing so must be “‘compelling’ enough ‘to support the degree of

the variance’ and complete enough to allow meaningful appellate review.” United

States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009). We will vacate a sentence

based on such an upward variance only “if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

       *
         Under section 3553(a), a district court must consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, the defendant’s medical
and educational needs, the advisory guideline range, the Sentencing Commission’s policy
statements, and the need to avoid unwarranted sentencing disparities and provide restitution. See
18 U.S.C. § 3553(a)(1)-(7).

                                                2
the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Id.

      We conclude that Ingram’s sentence is reasonable. Although the 180-month

sentence varied upward from the top of the advisory guidelines range by 74

months, it was still well below the statutory maximums that he faced for his

offenses -- 20 years’ imprisonment for bank robbery and life imprisonment for his

firearms offense. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (comparing, as one indication of reasonableness, the sentence imposed and

the statutory maximum sentence).

      In determining Ingram’s sentence, the court noted his extensive criminal

history, which included 5 burglary and robbery convictions, and that he had spent

all but 4 of his 26 adult years in prison. In particular, the court focused on

Ingram’s earlier bank robbery conviction, for which he was sentenced to 151

months’ imprisonment. Concluding that Ingram had not learned from this earlier

sentence -- and because he used a gun during the instant bank robbery -- the court

stated that an above-guidelines sentence was necessary to accomplish the goals set

forth in section 3553(a), including the need to provide adequate deterrence and to

protect the public from future crimes. The court’s justifications are compelling

enough to support its upward variance, and we are not convinced that it erred in

                                           3
weighing the statutory factors.

      We also reject Ingram’s contention that the district court failed to specify in

its written order its reasons for imposing a sentence outside the guidelines range,

as required by 18 U.S.C. § 3553(c)(2). Although the district court’s explanation

was brief, it stated the required reasons for the above-guidelines sentence in its

written judgment.

      AFFIRMED.




                                          4